DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 01/07/2021. As indicated by the amendment: claims 1 and 21 have been amended. Claims 1, 5-11 and 21-22 are presently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-8, 11 and 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leonhardt et al. (US 2004/0010231 A1) in view of Laufer et al. (US 2002/0040226 A1).
Regarding claim 1, Leonhardt discloses an apparatus for inhibiting tissue migration during a procedure, comprising: a deployment catheter (19; Fig. 4) defining at least one lumen therethrough (20; par. [0037]); and a tissue grasping end effector (31/34; Fig. 4; par. [0037]) positioned at the distal end of the deployment catheter (19; Fig. 4) and configured to temporarily engage the tissue adjacent to the distal end (par. [0038]; capable of such intended use), the end effector (31/34) including a tapered section (34; Figs. 4-7) through which a lumen extends (43; Fig. 5), the tapered section (34) including threads (38) fixedly extending from a surface of the tapered section (34) , the lumen (43) terminating at an opening (Fig. 5) that is proximal to a distal-most end of the tapered section (34; Fig. 5).
However, Leonhardt does not specifically disclose a non-inflatable hood projecting distally from the deployment catheter and defining an open area, therein, wherein the open area is in fluid communication with the at least one lumen; and a visualization element disposed within or along the non-inflatable hood for visualizing tissue adjacent to the open area. Laufer teaches an analogous apparatus having a non-inflatable hood (1220; par. [0123]; Fig. 17A) projecting distally from a deployment catheter (710) and defining an open area, therein, wherein the open area is in fluid communication with the at least one lumen; (par. [0142]) and a visualization element (715; Figs. 1, 16B and 17A) disposed within or along the non-inflatable hood (1220) for visualizing tissue adjacent to the open area (Figs. 1, 16B and 17A). Laufer teaches that its hood provides an atraumatic end for insertion into the body (par. [0123]). It would have been obvious to one having ordinary skill in the art to have provided the apparatus of Leonhardt with a non-inflatable hood and a visualization element as taught by Laufer in order to provide an atraumatic end for insertion into the body as well as to allow the operator to easily navigate the device in the body using images captured by the visualization device. Additionally, such modification provides an apparatus wherein the tissue grasping end effector (31/34) is capable of grasping tissue such that distal migration of the tissue relative to the non-inflatable hood (Laufer: 122A) is inhibited.
Regarding claim 6, Leonhardt in view of Laufer discloses the apparatus of claim 1 wherein the tissue grasping end effector (31/34) comprises an elongate member 
Regarding claim 7, Leonhardt in view of Laufer discloses the apparatus of claim 1 wherein the non-inflatable hood comprises a conical hood (Laufer: Fig. 28; conical-shaped cross-section).
Regarding claim 8, Leonhardt in view of Laufer discloses the apparatus of claim 1 further comprising a plurality of projections (Laufer: 818a/818b) extending distally from a circumference (inner) of the non-inflatable hood where the projections are configured to engage tissue thereto (Laufer: Figs. 9D-9E).
Regarding claim 11, Leonhardt in view of Laufer discloses the apparatus of claim 1 wherein the tissue grasping end effector (31/34) comprises a tissue piercing instrument (distal end of 34) slidably positioned through the catheter (19).
Regarding claim 21, Leonhardt discloses an apparatus for inhibiting tissue migration during a procedure, comprising: a deployment catheter (19; Fig. 4) defining at least one lumen therethrough (20; par. [0037]); and a threaded tissue engager (31/34; Fig. 4; par. [0037]) slidably positioned at the distal end of the deployment catheter (19; Fig. 4) and configured to (capable of) rotate into the tissue adjacent to the distal end ( par. [0038]; capable of such intended use), the threaded tissue engager (31/34) including a tapered section (34; Figs. 4-7) through which a lumen extends (43; Fig. 5), the tapered section (34) gradually decreasing in diameter towards a distal end of the catheter (Figs. 4-7), the lumen (43) terminating at an opening (Fig. 5) that is proximal to a distal-most end of the tapered section (34; Fig. 5).

Regarding claim 22, Leonhardt in view of Laufer disclose the apparatus of claim 21 further comprising a guidewire (43/300; par. [0039]-[0040] and [0046]) slidably disposed through a lumen defined through the threaded tissue engager (31/34).
Claim 5 is is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leonhardt in view of Laufer, as applied to the claim above, in view of Laufer et al. (US 8012151B1).
Regarding claim 5, Leonhardt in view of Laufer discloses the apparatus of claim 1 but does not specifically disclose wherein the tissue grasping end effector comprises a secondary hood positioned slidably within the open area and configured to adhere the tissue thereto via negative pressure within the secondary hood. Laufer teaches an analogous apparatus wherein the tissue grasping effector (12) also includes a secondary hood (28; Figs. 2D-2E) configured to adhere the tissue thereto via negative pressure within the secondary hood (col. 3, II. 50-57). Laufer teaches using the secondary hood to apply negative pressure in order to further prevent the tissue from moving when it is being grasped. It would have been obvious to one having ordinary skill in the art at the time of the invention to have provided a secondary hood to the apparatus of modified Leonhardt in order to apply negative pressure in order to further prevent the tissue from moving when it is being grasped.
Claims 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leonhardt in view of Laufer, as applied to claim 1 above, in view of Ahn (US 2002/0077687).
Regarding claim 9, Leonhardt in view of Laufer discloses the apparatus of claim 1, but does not specifically disclose it further comprising a plurality of radiopaque elements positioned along the non-inflatable hood. Ahn discloses a device wherein a distal portion of the catheter includes radiopaque markers to identify its location relative to other components of the apparatus (par. [0062]). It would have been obvious to one having ordinary skill in the art to have provided radiopaque elements in the hood of modified Leonhardt in order to identify its location relative to the other components of 
Regarding claim 10, Leonhardt in view of Laufer discloses the apparatus of claim 1, but does not specifically disclose it further comprising one or more flexible members slidably positioned through the open area, where each of the one or more flexible members comprise a radiopaque distal end. Ahn discloses a device wherein a distal portion of an anchor wire includes radiopaque markers or a radiopaque coating to identify the end of the anchor wire so that it can be more precisely position on the tissue (par. [0062]). It would have been obvious to one having ordinary skill in the art to have put a radiopaque coating on the thread of modified Leonhardt so that it can be more precisely positioned on the tissue, as taught by Ahn.

Response to Arguments
17.	Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795